Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 5-6 and 17 has been canceled. Claims 1-4, 7-16, and 18-21 are pending. Claims 1-4, 7-16, and 18-21 have been examined. Claims 1-4, 7-16, and 18-21 have been allowed. 

Allowable Subject Matter
Claims 1-4, 7-16, and 18-21 are allowed. The Reasons for Allowance is the same which was provided in the Notice of Allowance mailed on 11/22/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148